Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.1 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                    KALAMAZOO DIVISION

COLE STOKER-LUSBY,

       Plaintiff,

v.                                                 CASE NO.:

SIRIUS XM RADIO, INC.,

       Defendant.
                                        /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, Cole Stoker-Lusby, by and through the undersigned

counsel, and sues Defendant, SIRIUS XM RADIO, INC., and in support thereof

respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. (“TCPA”).

                                      INTRODUCTION

          1.        The TCPA was enacted to prevent companies like SIRIUS XM RADIO,

INC. (hereinafter “Defendant”) from invading American citizen’s privacy and to prevent

abusive “robo-calls.”

          2.        “The TCPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

(2012).

          3.        “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

dinner at night; they force the sick and elderly out of bed; they hound us until we want to


                                              1
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.2 Page 2 of 8




rip the telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings

presumably intended to give telephone subscribers another option: telling the autodialers

to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

2014).

         4.        According     to the    Federal   Communications     Commission    (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with over

200,000 complaints each year – around 60 percent of all the complaints…Some private

analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

month         in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

robocalls-spoofing

                                 JURISDICTION AND VENUE

          5.       Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.

          6.       Subject matter jurisdiction, federal question jurisdiction, for purposes of

this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

         7.        The alleged violations described herein occurred in Cass County,

Michigan. Accordingly, venue is appropriate with this Court under 28 U.S.C.


                                                 2
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.3 Page 3 of 8




§1391(b)(2), as it is the judicial district in which a substantial part of the events or

omissions giving rise to this action occurred.

                                FACTUAL ALLEGATIONS

        8.        Plaintiff is a natural person, and citizen of the State of Michigan, residing

in Cass County, Michigan.

        9.        Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

Cir. 2014).

        10.       Defendant is a corporation with its principal place of business located at

1290 Avenue of the Americas, New York, New York, 10104 and which conducts

business in the State of Michigan through its registered agent, The Corporation Company,

located at 40600 Ann Arbor Road, Suite 201, Plymouth, Michigan, 48170.

        11.       Defendant called Plaintiff approximately sixty (60) times in an attempt to

collect a debt.

        12.       Some or all of the calls Defendant made to Plaintiff’s cellular telephone

number were made using an “automatic telephone dialing system” which has the capacity

to store or produce telephone numbers to be called, using a random or sequential number

generator (including but not limited to a predictive dialer) or an artificial or prerecorded

voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

“autodialer calls”). Plaintiff will testify that his knew it was an autodialer because of the

vast number of calls he received and because he heard a pause when he answered his

phone before a voice came on the line Defendant.



                                                3
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.4 Page 4 of 8




           13.   Plaintiff was also the recipient of received prerecorded messages from

Defendant.

           14.   Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

           15.   Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (269) ***-9447, and was the called party and recipient of Defendant’s calls.

           16.   Defendant placed an exorbitant number of automated calls to Plaintiff’s

cellular telephone (269) ***-9447 in an attempt to collect an alleged debt.

           17.   Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

the calls were being initiated from, but not limited to, the following telephone number:

(855) 206-8008.

           18.   Over the last year, Plaintiff instructed Defendant’s agent(s) to stop calling

his cellular telephone.

           19.   On or about March of 2019, Plaintiff communicated with Defendant from

his aforementioned cellular telephone number and instructed Defendant’s agent to cease

calling.

           20.   Specifically, Plaintiff quite simply told Defendant’s agent/representative

to “Quit calling me.”

           21.   Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

cellular telephone in this case.




                                                4
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.5 Page 5 of 8




        22.    Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular

telephone in this case, with no way for the consumer, or Defendant, to remove the

number.

        23.    Defendant’s corporate policy is structured so as to continue to call

individuals like Plaintiff, despite these individuals explaining to Defendant they do not

wish to be called.

        24.    Defendant has numerous other federal lawsuits pending against them

alleging similar violations as stated in this Complaint.

        25.    Defendant has numerous complaints against it across the country asserting

that its automatic telephone dialing system continues to call despite being requested to

stop.

        26.    Defendant has had numerous complaints against it from consumers across

the country asking to not be called, however Defendant continues to call these

individuals.

        27.    Defendant’s corporate policy provided no means for Plaintiff to have

Plaintiff’s number removed from Defendant call list.

        28.    Defendant has a corporate policy to harass and abuse individuals despite

actual knowledge the called parties do not wish to be called.

        29.    Not one of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).




                                              5
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.6 Page 6 of 8




        30.    Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff.

        31.    From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon his right of seclusion.

        32.    From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of his cellular

telephone line and cellular phone by unwelcome calls, making the phone unavailable for

legitimate callers or outgoing calls while the phone was ringing from Defendant call.

        33.    From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time.

For calls he answered, the time he spent on the call was unnecessary as he repeatedly

asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

unlock the phone and deal with missed call notifications and call logs that reflect the

unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

phone, which are designed to inform the user of important missed communications.

        34.    Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to the

Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

phone and deal with missed call notifications and call logs that reflected the unwanted




                                              6
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.7 Page 7 of 8




calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

which are designed to inform the user of important missed communications.

        35.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

phone’s battery power.

        36.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

phone or network.

        37.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his

cellular phone and his cellular phone services.

        38.     As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

and aggravation.

                                          COUNT I
                                   (Violation of the TCPA)

        39.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

thirty-eight (38) as if fully set forth herein.

        40.     Defendant willfully violated the TCPA with respect to Plaintiff,

specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

Plaintiff notified Defendant that Plaintiff wished for the calls to stop.




                                                  7
Case 1:19-cv-00461-JTN-ESC ECF No. 1 filed 06/12/19 PageID.8 Page 8 of 8




       41.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or prerecorded or artificial

voice without Plaintiff’s prior express consent in violation of federal law, including 47

U.S.C § 227(b)(1)(A)(iii).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against SIRIUS XM RADIO, INC. for statutory damages, punitive

damages, actual damages, treble damages, enjoinder from further violations of these parts

and any other such relief the court may deem just and proper.

                                             Respectfully submitted,

                                            /s/ Jason R. Derry, Esquire
                                            Jason R. Derry, Esquire
                                            Morgan & Morgan, Tampa, P.A.
                                            One Tampa City Center
                                            201 North Franklin Street, 7th Floor
                                            Tampa, FL 33602
                                            Telephone: (813) 223-5505
                                            Facsimile: (813) 257-0577
                                            jderry@ForThePeople.com
                                            jkneeland@ForThePeople.com
                                            Attorney for Plaintiff




                                             8
